EXHIBIT 10.24


Execution Version


$70,000,000


CASH COLLATERALIZED REVOLVING CREDIT AGREEMENT


Dated as of November 4, 2019


among


FASTLY, INC., as Borrower


and


CITIBANK, N.A., as Lender


















 

--------------------------------------------------------------------------------




SECTION REFERENCE         PAGE NUMBER


SECTION
SECTION 1 DEFINITIONS
1
SECTION 2 THE REVOLVING LOANS
11
2.1
The Revolving Loan Commitment
11
2.2
Making the Revolving Loans
11
2.3
Interest
12
2.4
Principal Repayment; Note
12
2.5
Default Interest
12
2.6
Continuation and Conversion Elections
12
2.7
Termination or Reduction of Revolving Loan Commitment; Optional Prepayment
13
2.8
Inability to Determine Rates
13
2.9
Illegality
14
2.10
Method of Payment
14
2.11
Loan Account
15
2.12
Use of Proceeds
15
2.13
Commitment Fee
15
2.14
Cash Collateral.
16
2.15
Divisions
16
SECTION 3 YIELD PROTECTION
16
3.1
Increased Costs
16
3.2
Taxes
18
3.3
Breakage Costs
21
3.4
Mitigation Obligations; Designation of Lending Office
21
SECTION 4 REPRESENTATIONS AND WARRANTIES
22
4.1
Organization of Borrower
22
4.2
Power and Authority
22
4.3
Authorization of Borrowing
22
4.4
Agreement Binding; No Conflicts
22
4.5
Compliance with Law
22
4.6
Taxes
23
4.7
Governmental Consents
23
4.8
Litigation
23
4.9
Other Obligations
23
4.10
Financial Information
23
4.11
Reserved.
23
4.12
Environmental Matters
23
4.13
Pensions
24
4.14
Sanctions
24
4.15
ERISA
24
4.16
Disclosure
24
4.17
Investment Company Act; Margin Regulations
24



 

--------------------------------------------------------------------------------



SECTION REFERENCE         PAGE NUMBER


4.18
Anti-Terrorism Laws; Anti-Corruption Laws
25
4.19
Beneficial Ownership Certification
25
4.20
PATRIOT Act
25
4.21
Cash Collateral
26
SECTION 5 COVENANTS
26
5.1
Reporting Requirements
26
5.2
Notices
27
5.3
Compliance with Laws, Etc.
27
5.4
Books and Records
28
5.5
PATRIOT Act Compliance
28
5.6
Sanctions
28
5.7
Further Assurances
28
5.8
Merger, Consolidation, etc.
28
5.9
Change in Nature of Business
29
5.10
Acknowledgment Regarding Any Supported QFCs
29
5.11
Post-Closing Legal Opinion.
29
SECTION 6 CONDITIONS
29
6.1
Conditions Precedent to the Effectiveness of Credit Agreement
30
6.2
Conditions Precedent to each Revolving Loan
31
SECTION 7 EVENTS OF DEFAULT
32
7.1
Events of Default
32
7.2
Consequence of Default
34
SECTION 8 EXPENSES; INDEMNITY; DAMAGE WAIVER
34
8.1
Costs and Expenses
34
8.2
Indemnification by the Borrower
34
8.3
Waiver of Consequential Damages; Unintended Recipients
35
8.4
Payments
35
8.5
Survival
35
SECTION 9 MISCELLANEOUS
35
9.1
Entire Agreement
35
9.2
No Waiver; Cumulative Rights
35
9.3
Assignment; Binding Effect
35
9.4
Governing Law; Jurisdiction; Consent to Service of Process
37
9.5
Waiver of Jury Trial
38
9.6
Notices
38
9.7
Amendments, Etc.
39
9.8
Usury
39
9.9
Counterparts
39
9.10
Severability
39
9.11
Right of Set-Off
39
9.12
USA PATRIOT Act
39
9.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
39
SCHEDULE 4.16
1



 

--------------------------------------------------------------------------------



SECTION REFERENCE         PAGE NUMBER


EXHIBIT A – FORM OF NOTE
EXHIBIT B – FORM OF NOTICE OF BORROWING
EXHIBIT C - FORM OF U.S. TAX COMPLIANCE CERTIFICATE











CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of November 4, 2019 (the “Credit Agreement”)
between FASTLY, INC., a Delaware corporation (the “Borrower”) and CITIBANK, N.A.
(the “Lender”).
WHEREAS, the Borrower desires to borrow, and the Lender agrees to make,
Revolving Loans (hereinafter defined) to the Borrower in accordance with terms
and conditions of this Credit Agreement.
NOW, THEREFORE, in the consideration of the above premises, the parties hereto
hereby agree as follows:
SECTION 1 DEFINITIONS
As used in this Credit Agreement, unless otherwise defined herein, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1, et seq.), as amended, the UK Bribery Act 2010 and all other
laws, rules, and regulations of any jurisdiction applicable to the Borrower and
its Affiliates concerning or relating to bribery or corruption.
“Anti-Terrorism Laws”  means any applicable requirement of law related to money
laundering or financing terrorism including the Patriot Act, the Trading with
the Enemy Act, The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq., as amended) and the Anti-Terrorism Order.
“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended and in effect from time to
time.
“Applicable Margin” shall mean 1.5% per annum.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Base Rate” for any day, shall mean a rate per annum equal to the highest of (a)
the Prime Rate in effect for such day, (b) the Federal Funds Effective Rate in
effect on such day plus one-half of 1.0% and (c) LIBOR in effect on such day for
a LIBOR Loan with a one-month interest period plus 1.5%. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or LIBOR, as the
case may be.
“Base Rate Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” is defined in the preamble hereof.
“Borrowing Date” shall mean the date on which a Revolving Loan is made by the
Lender in favor of the Borrower pursuant to Section 2.2.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are required or authorized to be closed in New York, New
York; provided, however, that with respect to all notices and determinations in
connection with and payments of principal and interest on any Revolving Loan
which accrues interest based on LIBOR, “Business Day” shall also exclude any day
on which banks are not open for dealings in Sterling deposits in the London
Interbank market.
“Cash Collateral” shall mean Dollars and Permitted Investments held on deposit
in the Cash Collateral Account.
“Cash Collateral Account” shall mean the deposit account maintained with
Citibank, N.A., account no. 36855852, which holds the Cash Collateral and is
subject to the Pledge and Assignment Agreement.
“Change in Law” shall mean the occurrence after the Effective Date of (i) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (ii) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as amended and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 40%
of the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) the occupation of a majority of the seats
(other than vacant seats) on the Borrower’s board of directors by Persons who
were neither (y) nominated by the requisite members of the board of directors
nor (z) appointed by a majority of the directors so nominated.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral Agent” means Citibank, N.A., acting through its Agency and Trust
Divisions, in its capacity as Collateral Agent under the Pledge, Assignment and
Control Agreement.
“Commitment Fee” is defined in Section 2.13.
“Continuation/Conversion Notice” is defined in Section 2.6.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” is defined in Section 5.14.
“Credit Agreement” is defined in the preamble hereof.
“Default” shall mean any event or circumstance that, with the giving of notice,
the lapse of time or both would constitute an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Dollars” and the symbol “$” shall mean dollars in the lawful money of the
United States of America.
“EEA Financial Institution” shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition or (iii) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean November 4, 2019, or such other date on which the
conditions precedent set forth in Section 6.1 have been satisfied in full or
waived in accordance with the terms hereof.
“Environmental Law” shall mean any present or future federal, state, local or
foreign statute, ordinance, rule, regulation, order, judgment, decree, permit,
license or other binding determination of any governmental authority imposing
liability, requiring specific actions or establishing standards of conduct for
protection of the environment as the same may be amended or supplemented from
time to time.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is or was treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 (b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than for premiums due but not delinquent
under Section 4007 of ERISA); (e)  a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i) of
ERISA); (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, or a “complete withdrawal” or “partial withdrawal” (as such
terms are defined in Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of any notice
from any Multiemployer Plan concerning the imposition of Withdrawal Liability on
the Borrower or any ERISA Affiliate or a determination that a Multiemployer Plan
is “insolvent” (within the meaning of Section 4245 of ERISA), in
“reorganization” (within the meaning of Section 4241 of ERISA) or in “endangered
or critical status” within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” is defined in Section 7.1.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Lender or required to be withheld or deducted from a payment to
the Lender, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (a)
imposed as a result of the Lender being organized under the laws of, having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (b) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest under this Credit Agreement pursuant to a law in effect
on the date on which (a) such Lender acquires such interest under this Credit
Agreement or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 3.2, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to the Lender’s failure to comply with
Section 3.2.6 and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, a fluctuating rate per
annum equal to the weighted average (rounded upwards, if necessary, to the next
1/100 of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System, as published on the next succeeding Business Day
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three (3) Federal funds brokers of recognized
standing selected by it. Notwithstanding the foregoing, if the Federal Funds
Effective Rate would otherwise be less than zero, such Federal Funds Effective
Rate shall instead be deemed for all purposes of this Credit Agreement to be
zero.
“Financial Statement” is defined in Section 5.1(a).
“Foreign Lender” shall mean a Lender (including a Person who becomes a Lender
pursuant to Section 9.3.2) that is not a U.S. Person.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Hazardous Materials” means (i) any gasoline, petroleum or petroleum products or
by-products, radioactive materials, friable asbestos or asbestos-containing
materials, urea-formaldehyde insulation, polychlorinated biphenyls and radon gas
and (ii) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.
“Indebtedness” shall mean with respect to any Person, without duplication (i)
all indebtedness of such Person for borrowed money, (ii) the deferred purchase
price of assets or services which in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (iii) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iv) all indebtedness of another
Person secured by any Lien on any property owned by such Person under
capitalized leases, (v) all obligations of such Person to pay a specified
purchase price for goods or services whether or not delivered or accepted (i.e.,
take-or-pay and similar obligations), (vi) all obligations of such Person under
interest rate, currency swap and other derivative agreements and transactions,
and (vii) all contingent obligations of such Person; provided that,
“Indebtedness” shall not include trade payables and accrued expenses, in each
case arising in the ordinary course of business.
“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Indemnitee” is defined in Section 8.2.
“Interest Period” shall mean as to any LIBOR Loan (i) the period commencing on
the Borrowing Date of such LIBOR Loan and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), six
(6), nine (9) or twelve (12) months after such Borrowing Date, as selected by
the Borrower in each Notice of Borrowing, in the case of the initial Interest
Period of such LIBOR Loan, and (ii) thereafter each period commencing on the
last day of the immediately preceding Interest Period applicable to such LIBOR
Loan and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last Business Day) in the calendar month
that is one (1), two (2), three (3), six (6), nine (9) or twelve (12) months
thereafter, as selected by the Borrower by irrevocable notice to the Lender not
less than three (3) Business Days prior to the last Business Day of the
then-current Interest Period with respect thereto; provided that (i) the
Borrower may not select any Interest Period if, after giving effect to such
selection, there would be in effect Interest Periods ending on more than six
(6) different days; (ii) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such extension would cause such Interest Period to end in a
new calendar month or beyond the Maturity Date, in which case such Interest
Period shall end on the next preceding Business Day; and (iii) any Interest
Period which would otherwise extend beyond the Maturity Date shall end on the
Maturity Date, subject to the payment of all break-funding and other losses,
costs and expenses incurred as a result thereof.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Lender” is defined in the preamble hereof.
“LIBOR” shall mean, with respect to each Interest Period pertaining to any LIBOR
Loan, the London interbank offered rate administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars for a period equal to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen (or any successor
page) as of 11:00 A.M., London time, two (2) Business Days prior to the
beginning of such Interest Period (or if not so reported, then as determined by
the Lender from another recognized source or interbank quotation); provided
that, in each case where the applicable LIBOR is below zero (0), it shall be
deemed to be zero (0) for the purposes of this definition.
“LIBOR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to LIBOR.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Lender, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Lender in a
manner substantially consistent with market practice (or, if the Lender
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Lender determines in consultation with the Borrower).
“Lien” shall mean any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature whatsoever.
“Loan Account” is defined in Section 2.11.
“Loan Documents” shall mean each of this Credit Agreement, the Pledge and
Assignment Agreement, the Note and each other document, instrument and agreement
executed and delivered pursuant to or in connection herewith or therewith, as
the same may be amended, supplemented or otherwise modified from time to time.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
“Material Adverse Effect” shall mean a material adverse effect on any of (i) in
the business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform any
of its obligations hereunder, under the Note or under any other Loan Document to
which it is a party or (iii) the legality, validity or enforceability of this
Credit Agreement, the Note or any other Loan Document.
“Maturity Date” shall mean November 4, 2022, or such earlier date on which all
the Revolving Loans are due and payable (whether at stated maturity, by
mandatory prepayment, by acceleration or otherwise) and Revolving Loan
Commitment hereunder has been terminated or otherwise cancelled in accordance
with the terms hereof, or such later date as Borrower and Lender may mutually
agree.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate is or within
the six-year period immediately preceding the date hereof, was required to make
contributions.
“Note” shall mean the promissory note of the Borrower evidencing the Revolving
Loans, payable to the order of the Lender, substantially in the form of
Exhibit A hereto, as the same may be amended, supplemented and otherwise
modified from time to time, or any substitute therefor.
“Organizational Documents” shall mean, as to any Person, the certificate of
incorporation, bylaws, limited liability company agreement, operating agreement
or other organizational or governing documents of such Person.
“Other Connection Taxes” shall mean, with respect to the Lender, Taxes imposed
as a result of a present or former connection between the Lender and the
jurisdiction imposing such Tax (other than connections arising from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Revolving Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.4).
“Participant” is defined in Section 9.3.3.
“Participant Register” is defined in Section 9.3.3.
“PATRIOT Act” is defined in Section 9.12.
“Permitted Investments” shall mean investments in institutional money market
securities offered by the Collateral Agent and selected by the Borrower.
“Person” shall mean any natural person, company, corporation, limited liability
company, partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, governmental authority or other entity.
“Pledge and Assignment Agreement” shall mean that Pledge, Assignment and Control
Agreement, dated November 4, 2019, by among the Borrower, Citibank, N.A., as
Secured Party and Citibank, N.A. (acting through its Agency and Trust Division),
as Collateral Agent.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York City (which is not necessarily the best or lowest rate of
interest charged by the Lender in connection with extensions of credit to
borrowers).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” is defined in Section 5.14.
“Register” is defined in Section 9.3.2.
“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.
“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.
“Revolving Loan” is defined in Section 2.1.
“Revolving Loan Commitment” is defined in Section 2.1.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“Sanctions” is defined in Section 4.14.
“Sanctions Authority” means OFAC, the US Department of State, the European
Union, Her Majesty’s Treasury in the United Kingdom, the United Nations or other
relevant sanctions authority.
“Sanctioned Country” means a country or territory subject to or the subject of
comprehensive Sanctions (as of the Effective Date, Crimea, Cuba, Iran, North
Korea and Syria).
“Sanctioned Person” means a Person that is (a) publicly identified on, or is
owned or controlled by a Person or Persons that is publicly identified on, the
most current sanctions lists issued by any Sanctions Authority, (b) resides, is
organized or chartered, or has a place of business in a Sanctioned Country, or
(c) publicly identified as prohibited from doing business with the United States
under any Sanctions or any Anti-Terrorism Law or any other similar, applicable
sanctions laws or regulations.
“Security Documents” shall mean, collectively, the Pledge and Assignment
Agreement and all other pledge or security agreements, assignments or other
similar agreements or instruments executed and delivered by the Borrower
pursuant to or otherwise in connection with any of the Loan Documents or
transactions contemplated thereby.
“Significant Subsidiary” means a Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X of the
Securities and Exchange Commission, determined based upon the Borrower’s most
recent consolidated financial statements for the most recently completed fiscal
year as set forth in the Borrower’s Annual Report on form 10-K (or 10-K-A) filed
with the Securities and Exchange Commission.
“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which capital stock or other ownership interests having (in the absence of
contingencies) ordinary voting power to elect at least a majority of the board
of directors (or Persons performing similar functions) of such corporation or
other entity is, at the time of determination, owned directly, or indirectly
through one or more intermediaries, by such Person.
“Supported QFC” is defined in Section 5.14.
“SVB” means Silicon Valley Bank.
“SVB Facility” shall mean that certain Second Amended and Restated Loan and
Security Agreement, dated as of November 1, 2017, by and between the Borrower
and SVB.
“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” is defined in Section 5.14.
“Value” with respect to any Cash Collateral shall mean (a) with respect to
Dollars, 100% of the amount of such Dollars and (b) with respect to Permitted
Investments, the market value of such Permitted Investments using a recognized
valuation methodology that is commonly used by the Collateral Agent for valuing
Permitted Investments of the type being valued, which shall be, if such
Permitted Investments are publicly traded money market funds, the last available
quoted price therefore as reasonably determined by the Collateral Agent.
“Voting Stock” shall mean all outstanding shares of capital stock of a Person
entitled to vote generally in the election of directors.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Section 4203 and 4205 in Part I of Subtitle E of Title
IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION 2 THE REVOLVING LOANS
2.1    The Revolving Loan Commitment. On the terms and subject to the conditions
of this Credit Agreement, the Lender agrees, from time to time on any Business
Day during the period commencing on the Effective Date up to but excluding the
Maturity Date, to make revolving loans consisting of LIBOR Loans to the Borrower
(the “Revolving Loans”) in amounts permitted hereunder, which together with all
outstanding Revolving Loans, will not exceed in the aggregate the principal
amount of $70,000,000 (such amount, the “Revolving Loan Commitment”). The
Revolving Loan Commitment shall be subject to reduction and/or termination as
herein provided (including, without limitation, pursuant to Sections 2.7
and 7.2). On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, repay and reborrow Revolving Loans. Any such borrowing
shall be denominated in Dollars, and shall be in the aggregate principal amount
of $100,000, or any whole multiple thereof in excess thereof. On the Maturity
Date, the Revolving Loan Commitment shall automatically terminate and the Lender
shall have no obligation whatsoever to make any further Revolving Loans to the
Borrower.
2.2    Making the Revolving Loans.
2.2.1    Each Revolving Loan shall be made upon written notice, given by the
Borrower to the Lender at least three (3) Business Days prior to the proposed
borrowing date thereof. Each such notice shall be in the form attached hereto as
Exhibit B (a “Notice of Borrowing”), shall be irrevocable and shall specify
therein (i) the proposed borrowing date, which shall be a Business Day, (ii) the
principal amount of such Revolving Loan and (iii) the duration of the initial
Interest Period therefor. Upon fulfillment of the applicable conditions set
forth in Section 6 (or the waiver thereof by the Lender as herein prescribed),
the Lender will make the proceeds of such Revolving Loan available to the
Borrower in same day funds at the account designated by Borrower to Lender or at
such other place as the Borrower shall designate in writing to the Lender. The
Borrower agrees that the Lender may, at its option, make any Revolving Loan
hereunder by causing any foreign or domestic branch or affiliate of the Lender
to make such Revolving Loan; provided that, any exercise of such option shall
not affect the obligation of the Borrower to repay such Revolving Loan in
accordance with the terms hereof.
2.2.2    Notwithstanding Section 2.2.1 above, no Revolving Loan shall be made,
if after giving effect to the incurrence of such Revolving Loan, the Value of
Cash Collateral would be less than the greater of (a) the aggregate principle
amount of the Revolving Loans outstanding at such date and (b) $70,000,000.
2.3    Interest. The Revolving Loans shall bear interest on the outstanding
principal amount thereof from the date hereof to the Maturity Date at a rate per
annum equal to the sum of LIBOR for the applicable Interest Period plus the
Applicable Margin. Interest shall accrue from and including the first day of an
Interest Period to, but excluding, the last day of such Interest Period.
Interest shall be payable in arrears on the last day of each Interest Period.
Notwithstanding anything herein to the contrary, all accrued interest shall be
payable (i) on each date principal is payable hereunder or such earlier date as
herein required, and (ii) on the date any Revolving Loan of one type is
converted into a Revolving Loan of another type.
2.4    Principal Repayment; Note. The Borrower shall repay the outstanding
principal balance of all outstanding Revolving Loans, together with accrued
interest and all other amounts due and owing hereunder or under the other Loan
Documents, on the Maturity Date in Dollars. The Borrower’s obligations to the
Lender with respect to the payment of interest and principal with respect to the
Revolving Loans shall be evidenced by this Credit Agreement and the Note.
2.5    Default Interest. Any principal, interest or other obligation hereunder
or under any other Loan Document which is not paid when due, whether at stated
maturity, by acceleration or otherwise, shall bear interest from the day when
due until said principal, interest or other amount is paid in full, payable on
demand, at a rate equal at all times to the applicable interest rate plus 2% per
annum.
2.6    Continuation and Conversion Elections. The Borrower shall have the right,
at any time, on delivery of an irrevocable written notice (a
“Continuation/Conversion Notice”) to the Lender to (i) to continue a LIBOR Loan
or any portion thereof for an additional Interest Period (which notice shall
specify the duration of such subsequent Interest Period) or (ii) convert a Base
Rate Loan or any portion thereof into a LIBOR Loan subject, in each case, to the
following:
(a)    no Default or Event of Default shall have occurred and be continuing at
the time of such continuation or conversion;
(b)    in the case of a continuation or conversion of less than all such
Revolving Loans, the aggregate principal amount of any LIBOR Loan shall be in an
amount that is an integral multiple of $100,000, and not less than $100,000; and
(c)    the Lender shall receive the Continuation/Conversion Notice at least
three (3) Business Days prior to the conversion to or continuation of a LIBOR
Loan.
In the event that the Borrower shall not give notice to continue any LIBOR Loan
into a subsequent Interest Period, such LIBOR Loan (unless repaid) shall
automatically become a LIBOR Loan with an Interest Period of one (1) month at
the expiration of the then-current Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, then,
for so long as an Event of Default is continuing, unless repaid, each LIBOR Loan
shall be converted into a Base Rate Loan at the end of the Interest Period
applicable thereto.
2.7    Termination or Reduction of Revolving Loan Commitment; Optional
Prepayment.
2.7.1    The Borrower shall have the right at any time or from time to time,
without premium or penalty, upon not less than three (3) Business Days’ prior
written notice to the Lender, to terminate or reduce the Revolving Loan
Commitment; provided that, no such termination or reduction of the Revolving
Loan Commitment shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loan made on the effective date thereof, the
aggregate principal then outstanding of all Revolving Loans would exceed (a) the
Revolving Loan Commitment or (b) the aggregate Value of Cash Collateral at such
date. Any such reduction of the Revolving Loan Commitment shall be in an amount
that is an integral multiple of $100,000, and not less than $100,000 or any
multiple thereof. Any termination or reduction of the Revolving Loan Commitment
shall be permanent.
2.7.2    Subject to the terms of Section 3.3, the Borrower may (and if such
notice is given, shall), upon at least three (3) Business Days’ prior written
notice to the Lender, prepay all or any portion of the principal amount
outstanding of any Revolving Loans together with accrued interest to the date of
such prepayment on the amount prepaid; provided, however, that (i) prepayments
of Revolving Loans prior to the Revolving Commitment Termination Date shall not
reduce the Revolving Loan Commitment; (ii) all prepayments made pursuant to this
Section 2.7.2 shall be in amounts of not less than $100,000, or any multiple
thereof and (iii) any Revolving Loan may be designated by the Borrower to be
prepaid if and only to the extent that prepayment is made on the last day of an
Interest Period or subject to the payment of amounts described in Section 3.3.
Each prepayment made pursuant to this Section 2.7.2 shall be accompanied by the
payment of (i) accrued interest to date of such prepayment on the amount prepaid
and (ii) any and all payments required pursuant to Section 3.3 in respect of
such prepayment. Each notice of prepayment shall specify the date and the amount
of the prepayment.
2.8    Inability to Determine Rates. Notwithstanding anything to the contrary in
this Credit Agreement or any other Loan Documents, if, on or prior to the first
day of any Interest Period (an "Affected Interest Period"):
(a)    the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
LIBOR is not available or published on a current basis and such circumstances
are unlikely to be temporary;
(b)    LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to the Lender of funding or
maintaining such LIBOR Loan for such Interest Period; or
(c)    the supervisor for the administrator of LIBOR or a Governmental Authority
having jurisdiction over the Lender has made a public statement identifying a
specific date after which LIBOR or the LIBOR shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),
then, after such determination by the Lender, the Lender and the Borrower may
amend this Credit Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of LIBOR (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and, notwithstanding anything to the contrary to the Credit Agreement,
any such amendment shall become effective upon the execution of such amendment
by the Lender and the Borrower.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist, the obligation of the Lender to make or maintain LIBOR
Loans shall be suspended, (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a LIBOR Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loan in the amount specified therein.
2.9    Illegality. If the Lender determines that as a result of any Change in
Law, it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for the Lender to make, maintain or fund LIBOR Loans, or to determine
or charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans, shall
be suspended until the Lender notifies the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from the Lender, prepay or, if applicable,
convert all LIBOR Loans to Base Rate Loans, either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if the Lender may not lawfully continue
to maintain such LIBOR Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
2.10    Method of Payment.
2.10.1    All sums payable by the Borrower to the Lender hereunder or under the
Note shall be payable in New York, New York, in Dollars, in immediately
available funds and without any defense, set-off or counterclaim, no later
than 12:00 noon New York time on the day when due, for the account of and as
directed by the Lender. Any payments made after 12:00 noon (New York time) on
any day shall be deemed to have been made on the immediately following Business
Day.
2.10.2    Any payments shall be applied first to default charges, indemnities,
expenses and other non-principal and interest amounts owed under any of the Loan
Documents, if any, then to interest due and payable on the Revolving Loans, and
thereafter to the principal amount of the Revolving Loans due and payable.
2.10.3    All computations of interest shall be made by the Lender on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable; provided, however, that if a Revolving Loan is repaid on the same day
on which it is made, one (1) day’s interest shall be paid on such Revolving
Loan.
2.10.4    Whenever any payment to be made hereunder or under any instrument
delivered hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest; provided however, that if such extension would cause such
payment to be made in a new calendar month or beyond the Maturity Date, such
payment shall be made on the next preceding Business Day.
2.11    Loan Account. The Lender maintains on its books a loan account in the
Borrower’s name (the “Loan Account”), showing the Revolving Loans, prepayments,
the computation and payment of interest, and any other amounts due and sums paid
hereunder and under the other Loan Documents. The entries made by the Lender in
the Loan Account shall be conclusive and binding on the Borrower and the Lender
as to the amount at any time due from the Borrower, absent manifest error.
2.12     Use of Proceeds. The Borrower shall apply the proceeds of the Revolving
Loans to pay down the existing term loan under the SVB Facility and for general
corporate purposes, including capital expenditures; provided, however, that no
portion of the proceeds of any of the Revolving Loans may be used to acquire any
“Margin Stock”, as defined in Federal Reserve Board Regulation U or otherwise be
used in a manner which would violate Section 7 of the Securities Exchange Act
of 1934, as amended and as in effect from time to time, or any regulations
issued pursuant thereto.
2.13     Commitment Fee. The Borrower agrees to pay to the Lender a commitment
fee (the “Commitment Fee”), which shall accrue at the rate of 0.20% per annum on
the average daily unused amount of the Revolving Loan Commitment during the
period from and including the Effective Date to but excluding the earlier of the
date such Revolving Loan Commitment terminates and the Maturity Date. The
accrued Commitment Fee shall be payable within one (1) Business Day after the
end of each calendar quarter and on the earlier of the date the Revolving Loan
Commitments terminate and the Maturity Date, commencing on the first such date
to occur after the Effective Date. The Commitment Fee shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
2.14     Cash Collateral.
2.14.1    Periodic Reporting. Each March 31, June 30, September 30 and December
31 of each calendar year (each a “Quarterly Valuation Testing Date”), the
Collateral Agent shall determine the Value of Cash Collateral on deposit in the
Collateral Account and deliver to the Lender and the Borrower a notice
evidencing the Value of such Cash Collateral as of such Quarterly Valuation
Testing Date, within three (3) Business Days of such Quarterly Valuation Testing
Date.
2.14.2    Reporting in Connection with Revolving Loans. The Lender shall notify
the Collateral Agent of its receipt of any Notice of Borrowing and the proposed
Borrowing Date with respect thereto. On the day preceding such proposed
Borrowing Date (a “Borrowing Valuation Testing Date” and together with each
Quarterly Valuation Testing Date, each a “Testing Date”), the Collateral Agent
shall determine the Value of Cash Collateral on deposit in the Collateral
Account and deliver to the Lender and the Borrower a notice of the Value of such
Cash Collateral as of such Borrowing Valuation Testing Date, no later than such
Borrowing Valuation Testing Date.
2.14.3    Required Deposit. If, on any Testing Date, the Value of Cash
Collateral in the Collateral Account is less than $70,000,000, the Borrower
shall deposit Dollars in the Collateral Account in an amount no less than the
amount by which the Value of the Cash Collateral is less than $70,000,000, (a)
in respect of any Quarterly Valuation Testing Date, within ten (10) Business
Days of such Quarterly Valuation Testing Date and (b) in respect of any
Borrowing Valuation Testing Date, no later than the proposed Borrowing Date in
respect of such Borrowing Valuation Testing Date.
2.14.4    Valuation Request. The Lender and the Borrower shall be entitled, from
time to time, to request that the Collateral Agent determine the Value of Cash
Collateral on deposit in the Collateral Account. Within three (3) Business Days
of any such request, the Collateral Agent shall deliver to the Lender and the
Borrower a notice of the Value of such Cash Collateral as of the date such
request was made by the Lender or the Borrower, as applicable.
2.15     Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 3 YIELD PROTECTION
3.1    Increased Costs.
3.1.1    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement reflected in LIBOR);
(b)    subject the Lender to any Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clause (ii) of the definition of Excluded Taxes and (iii)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(c)    impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Credit Agreement or Revolving
Loans made by the Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Revolving Loan or
of maintaining its obligation to make any such Revolving Loan, or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender for such additional costs incurred or reduction suffered.
3.1.2    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender, any of its lending offices or its holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on the Lender’s capital or its holding company’s
capital as a consequence of this Credit Agreement, the Revolving Loan
Commitments or the Revolving Loans to a level below that which the Lender or its
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of its holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender or
its holding company for any such reduction suffered.
3.1.3    Certificates for Reimbursement. A certificate of the Lender setting
forth the amount or amounts necessary to compensate the Lender or its holding
company, as the case may be, as specified in Sections 3.1.1 and 3.1.2 and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
3.1.4    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that, the Borrower shall
not be required to compensate the Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that the Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of the Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.2    Taxes.
3.2.1    Defined Terms. For purposes of this Section 3.2, the term “applicable
law” includes FATCA.
3.2.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Borrower)
requires the deduction or withholding of any Tax from any such payment by the
Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.2) the Lender receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
3.2.3    Payment of Other Taxes by the Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Lender timely reimburse it for the payment of, any Other
Taxes.
3.2.4    Indemnification by the Borrower. The Borrower shall indemnify the
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.2) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
3.2.5    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.2, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
3.2.6    Status of Lenders.
(a)    Any Lender (including a Person that becomes a Lender pursuant to Section
9.3.2) that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Revolving Loan shall deliver to the
Borrower, at the time reasonably requested by the Borrower, such properly
completed and executed documentation reasonably requested by the Borrower as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower as will enable the Borrower to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.2.6(b)(i),
(b)(ii) and (b)(iv)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(b)    Without limiting the generality of the foregoing,
(i)     any Lender that is a U.S. Person shall deliver to the Borrower on or
about the date on which such Lender becomes a Lender under this Credit Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
Borrower) on or about the date on which such Foreign Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Credit Agreement, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under this Credit Agreement,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W‑8BEN-E; or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower (in such number of copies as shall be requested by
the Borrower) on or about the date on which such Foreign Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower to determine the withholding or deduction required to be made; and
(iv)    if a payment made to a Lender under this Credit Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.
3.2.7     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section 3.2), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.2.7 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.2.7, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 3.2.7 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.2.7 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
3.3    Breakage Costs.
3.3.1    Indemnification by the Borrower. The Borrower shall indemnify and hold
the Lender harmless from, any loss, cost or expense which the Lender may sustain
or incur as a result of, or in connection with (i) the failure of the Borrower
to borrow, convert, continue or prepay a LIBOR Loan on the date specified in any
notice delivered pursuant hereto, (ii) the payment of any principal of any LIBOR
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default) or (iii) the conversion of any
LIBOR Loan other than on the last day of the Interest Period applicable thereto.
Such indemnification may include an amount determined by the Lender to be equal
to the excess, if any, of (x) the amount of interest that would have accrued on
the principal amount of such LIBOR Loan if none of the events specified in
clause (i) through (iii) had occurred at the rate that would have been
applicable to such LIBOR Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Revolving Loan) over (y) the amount of interest that
would have accrued on such principal amount for such period at the interest rate
which the Lender would bid were it to bid at the commencement of the Interest
Period, for dollar deposits of a comparable amount and period from other banks
in the interbank LIBOR market.
3.3.2    Certificates for Reimbursement. A certificate from the Lender submitted
to the Borrower as to any amounts payable pursuant to this Section 3.3 shall be
conclusive absent manifest error. This covenant shall survive the termination of
this Credit Agreement and the payment of the Revolving Loans and all amounts
payable hereunder.
3.4    Mitigation Obligations; Designation of Lending Office. If the Lender
requests compensation under Section 3.1, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 3.2, then the Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Revolving Loans hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of the Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
3.1 or 3.2, as the case may be, in the future, and (ii) would not subject the
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.
SECTION 4 REPRESENTATIONS AND WARRANTIES
The Borrower hereby makes the following representations and warranties to the
Lender, which representations and warranties shall be made as of the Effective
Date and shall be deemed remade at the times as set forth herein:
4.1    Organization of Borrower. The Borrower is a corporation duly form,
validly existing and in good standing under the laws of Delaware.
4.2    Power and Authority. The Borrower has full legal right, power and
authority to carry on its present business, to own its property and assets and
to execute, deliver and perform this Credit Agreement, the Note and each other
Loan Document to which it is a party. The Borrower is duly qualified or licensed
as a foreign corporation authorized to conduct its activities and is in good
standing in all jurisdictions in which the character of the properties owned or
leased by it or the nature of the activities conducted makes such qualification
or licensing necessary, except where the failure to be so qualified or licensed
would not be reasonably likely to result in a Material Adverse Effect.
4.3    Authorization of Borrowing. All appropriate and necessary corporate,
shareholder and other actions and approvals (including any governmental or
regulatory approvals) have been taken or obtained by the Borrower to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party.
4.4    Agreement Binding; No Conflicts. This Credit Agreement constitutes, and
the Note and each other Loan Document when executed and delivered pursuant
hereto will constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and general equity principles
affecting the enforcement of creditor’s rights generally. The execution,
delivery and performance of this Credit Agreement, the Note and each other Loan
Document to which the Borrower is a party and the use of the proceeds of any
Revolving Loan will not violate or conflict with any provisions of law or any
order, rule, directive or regulation of any court or other governmental
authority, the Organizational Documents of the Borrower.
4.5    Compliance with Law. Each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
4.6    Taxes. The Borrower has timely filed all material federal and state
income tax returns required to be filed and has paid all material taxes,
assessments, fees and other governmental charges due upon the Borrower with
respect to the conduct of its operations or otherwise, except such as are being
contested in good faith by appropriate proceedings and for which the Borrower
has set aside on its books adequate reserves in accordance with GAAP. There are
no tax audits presently being conducted in respect of the Borrower or its
Subsidiaries which have raised, or are expected to raise, any issue which may
result in a Material Adverse Effect.
4.7    Governmental Consents. No consent, approval, authorization or order of,
notice to or declaration or filing with, any governmental authority or
administrative body or agency on the part of the Borrower is required for the
valid execution, delivery and performance by the Borrower of this Credit
Agreement, the Note or any other Loan Document to which it is a party. The
Borrower is and will remain in full compliance with all governmental
requirements applicable to the Borrower and has completed and delivered all
necessary application forms and complied with relevant procedures with respect
to the remittance of principal repayment, interest and other amounts to the
Lender under this Credit Agreement, the Note and each other Loan Document to
which it is a party in accordance with applicable law.
4.8    Litigation. There are no pending or, to the best knowledge of the
Borrower, threatened (in writing) legal actions, suits, claims, investigations
or administrative, arbitration or other proceedings against or affecting the
Borrower or any of its Subsidiaries (i) that could reasonably be expected to
result in a Material Adverse Effect, or (ii) that relate to this Credit
Agreement, the Notes or any other Loan Document or any transaction contemplated
hereby or thereby.
4.9    Other Obligations. As of the Effective Date, the Borrower is not in
default in the performance, observance or fulfillment of any material obligation
that could reasonably be expected to have a Material Adverse Effect.
4.10     Financial Information. All financial information provided to the Lender
by the Borrower has been prepared in accordance with GAAP and fairly presents,
in accordance with GAAP consistently applied, the financial position and results
of operations for the periods therein indicated of the Borrower and its
Subsidiaries, subject, in the case of any interim financial information, to
year-end adjustments and the absence of footnotes. There has been no material
adverse change in the business, operations or financial condition of the
Borrower since June 30, 2019.
4.11        Reserved.
4.12        Environmental Matters. To the best knowledge of the Borrower after
due inquiry, none of the operations of the Borrower or any of its Subsidiaries
violate any Environmental Law. To the best knowledge of the Borrower, neither
the Borrower nor any of its Subsidiaries has any contingent liability in
connection with any release of any Hazardous Material into the environment or
any violation of any Environmental Law which has or could reasonably be expected
to result in a Material Adverse Effect.
4.13        Pensions. The Borrower and its Subsidiaries are in compliance in all
respects with all applicable laws, regulations and contracts relating to the
provision of any pensions scheme(s) applied within the Borrower and its
Subsidiaries and/or any of its employees and each such pension scheme is funded
to at least the minimum level required by law. Neither the Borrower nor any of
its Subsidiaries has any liability in respect of any pension scheme and there
are no circumstances which would give rise to such a liability.
4.14        Sanctions. None of the Borrower, any of its Subsidiaries or to the
knowledge of the Borrower, any director, officer, employee, agent or Affiliate
of the Borrower or any of its Subsidiaries is a Person that is, or is owned or
Controlled by Persons that are (i) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (OFAC), the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”) or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions, including, without limitation, Cuba, Iran, North Korea, Syria and
the Crimea region of the Ukraine.
4.15     ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
4.16     Disclosure. Set forth on Schedule 4.16 is a description of all
Indebtedness of the Borrower described in clauses (i), (iii), (vi) and (vii) of
the definition thereof as of the Effective Date. The Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Lenders in connection with the negotiation of this Credit Agreement and the
other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) when taken together with the
Borrower’s public filings (other than any projected financial information or
other forward-looking information or information of a general economic or
general industry specific nature) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information or
other forward-looking information or information of a general economic or
general industry specific nature, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
4.17        Investment Company Act; Margin Regulations.
(a)    Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under the Investment Company
Act.
(b)    The business and other activities of the Borrower and its Subsidiaries,
including the making of the Loans hereunder, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Loan Documents do not result in a violation or breach in any
material respect of the applicable provisions of the Investment Company Act or
any rules, regulations or orders issued by the Securities and Exchange
Commission thereunder.
(c)    Neither the Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry any Margin Stock in violation of Regulations T, U
or X as promulgated by the Board of Governors of the Federal Reserve System of
the United States of America.
4.18        Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    None of the Borrower, any of its Subsidiaries or any officer, directors,
employees or Affiliates of the Borrower or any of its Subsidiaries is a
Sanctioned Person and neither the Borrower nor any of its Subsidiaries or
Affiliates (i) has more than 5% of its assets in Sanctioned Countries, or (ii)
derives more than 5% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.
(b)    Neither the Borrower nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act or any enabling legislation or executive order relating thereto.
(c)    Neither the Borrower nor any of its Subsidiaries, directors or officers
is in violation of (i) any Anti-Terrorism Laws or (ii) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
(d)    The Borrower (i) is not a blocked person described in Section 1 of the
Anti-Terrorism Order nor (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
(e)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees, agents and representatives with
Anti-Corruption Laws and applicable Sanctions in all material respects.
4.19        Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification delivered by the
Borrower to the Lender is true and correct in all material respects.
4.20        PATRIOT Act. The Borrower represents and warrants to the Lender that
neither the Borrower nor any of its Subsidiaries (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Borrower
and its Subsidiaries are in compliance, in all material respects, with the
PATRIOT Act.
4.21        Cash Collateral. At the time the Cash Collateral and the Collateral
Account becomes subject to the lien and security interest created by the Pledge
and Assignment Agreement, the Borrower will be the sole, direct, legal and
beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by the Pledge and Assignment Agreement and any right of set-off in favor
of the Collateral Agent (as defined in the Pledge and Assignment Agreement). The
pledge of the Cash Collateral and the Collateral Account pursuant to the Pledge
and Assignment Agreement creates a valid and perfected first priority security
interest in the Cash Collateral and the Collateral Account, securing the payment
and performance when due of the Obligations (as defined in the Pledge and
Assignment Agreement). The Borrower has full power, authority and legal right to
pledge the Cash Collateral and the Collateral Account pursuant to the Pledge and
Assignment Agreement. The execution and delivery of the Pledge and Assignment
Agreement grants to the Lender “control” (as defined in Section 9-104 of the New
York Uniform Commercial Code) over the Cash Collateral and the Collateral
Account, and no Person other than the Lender has control or possession of all or
any part of the Cash Collateral or the Collateral Account.
SECTION 5 COVENANTS
The Borrower hereby covenants to the Lender that so long as (i) any amounts owed
hereunder or under any other Loan Document remain outstanding and (ii) the
Revolving Loan Commitment has not been permanently reduced to zero (0), the
Borrower shall perform, and/or comply with, the following obligations:
5.1    Reporting Requirements. The Borrower will deliver to the Lender:
(a)    within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, the financial statements of the Borrower (hereafter referred to as
the “Financial Statements”) which shall be in reasonable detail and shall be
audited by independent certified public accountants of recognized national
standing selected by the Borrower, and as to which such accountants shall have
expressed a written opinion that such statements fairly present the financial
position of the Borrower and its Subsidiaries for the period then ended and have
been prepared in accordance with GAAP consistently applied, and that the
examination of such accounts was made in accordance with generally accepted
auditing standards and accordingly included such tests of the accounting records
and such other auditing procedures as were considered necessary under the
circumstances; provided that, to the extent the Borrower publicly reports such
information and the Lender has access to such public report, the Borrower will
be deemed to have satisfied such delivery requirement;
(b)    within forty-five (45) days after the end of each of the first three (3)
quarters of each fiscal year of the Borrower, the combined balance sheets of the
Borrower and its Subsidiaries as of the end of such quarter and combined
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, accompanied by a certificate of the chief financial officer of
the Borrower, which certificate shall state that such financial statements
fairly present in all material respects the financial condition and (to the
extent applicable) results of operations and cash flow of the Borrower and its
Subsidiaries, in accordance with GAAP, consistently applied, as at the end of,
and for, such period (other than the absence of footnotes and normal year-end
adjustments); provided that, to the extent the Borrower publicly reports such
information and the Lender has access to such public report, the Borrower will
be deemed to have satisfied such delivery requirement; and
(c)    a compliance certificate, executed by the chief financial officer of the
Borrower, concurrently with the delivery of the financial information delivered
pursuant to Section 5.1(a) and (b) (subject to the proviso stated therein),
stating that no Default or Event of Default has occurred and is continuing (or,
if a Default or Event of Default has occurred, specifying the details of such
Default or Event of Default and the action that the Borrower has taken or
proposes to take with respect thereto); and
(d)    reasonably upon request, such further information and documents
concerning the business, condition (financial or otherwise), operations,
performance, properties, prospects and affairs of the Borrower and its
Subsidiaries as the Lender may from time to time reasonably request.
5.2    Notices. The Borrower shall promptly notify the Lender of:
(a)    any investigation by or proceeding in or before any court, arbitrator,
governmental authority or administrative body or agency (other than routine
inquiries by a governmental agency) which could reasonably be expected to result
in a Material Adverse Effect and, upon reasonable request, provide the Lender
with all material documents and information furnished by the Borrower or its
Subsidiaries in connection therewith;
(b)    the occurrence of any Default or Event of Default or any other
development which could reasonably be expected to result in a Material Adverse
Effect, which notice shall be provided to the Lender no later than five (5) days
after the Borrower becomes aware or should have become aware of the same and
shall include a statement as to what action the Borrower has taken and/or
proposes to take with respect thereto;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein, if applicable.
5.3    Compliance with Laws, Etc. The Borrower shall, and shall cause its
Subsidiaries to, comply with the requirements of all applicable laws and
regulations for which the failure to so comply could reasonably be expected to
have a Material Adverse Effect, maintain and preserve its corporate existence,
rights and privileges and pay and discharge all taxes, assessments and
governmental charges or levies upon it or against any of its properties, assets
or income prior to the date after which penalties attach for failure to pay,
except to the extent that (i) the Borrower or its Subsidiaries, as the case may
be, shall be contesting in good faith its obligation to pay such taxes or
charges and the Borrower has adequately reserved for such payments in accordance
with GAAP, or (ii) the failure to pay such taxes shall not result in a Material
Adverse Effect.
5.4    Books and Records. The Borrower shall keep and maintain adequate records
and books of account, with complete entries made in accordance with GAAP,
consistently applied. The Borrower shall, and shall cause its Subsidiaries to,
permit any representative of the Lender, at any reasonable time but with
reasonable efforts to avoid disruption to business operations and no more
frequently than one time per calendar year, to audit and examine such books and
records, and to make copies of the same; provided that, upon the occurrence and
continuation of an Event of Default, there shall be no limitation on the number
of inspections that the Lender can conduct.
5.5    PATRIOT Act Compliance. The Borrower shall, and shall cause each of its
Subsidiaries and Affiliates to, provide, such information and take such actions
as are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with the PATRIOT Act or similar laws and the rules and
regulations promulgated thereunder, in each case, as the same may be in effect
from time to time.
5.6    Sanctions. The Borrower will not, directly or indirectly, use the
proceeds of the Revolving Loans, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Revolving Loans, whether as underwriter, advisor, investor, or otherwise).
5.7    Further Assurances. The Borrower shall, and shall cause its Subsidiaries
to, do, execute, acknowledge and deliver at the sole cost and expense of the
Borrower, all documents, instruments and agreements and take such further acts
and deeds as the Lender may reasonably require from time to time to carry out
the intention or facilitate the performance of the terms of this Credit
Agreement or any other Loan Document.
5.8    Merger, Consolidation, etc. The Borrower shall not, and shall not permit
any of its Subsidiaries to: (a) merge or amalgamate with or into any other
Person or entity (other than any merger or amalgamation of Subsidiaries of the
Borrower) unless: (w) the Borrower is the surviving entity, (x) the Borrower
provides the Lender with such documents, certificates and opinions as the Lender
may reasonably request, in form and substance reasonably satisfactory to the
Lender, including, without limitation, a legal opinion given by counsel
reasonably satisfactory to the Lender regarding the legal, valid and binding
nature of the Loan Documents and the enforceability thereof and such other
matters as the Lender may reasonably request, (y) no Default or Event of Default
shall occur and be continuing both immediately before and immediately after such
merger, consolidation or amalgamation and (z) following such merger,
consolidation or amalgamation, no Default, Event of Default or Material Adverse
Effect will have occurred and be continuing; or (b) dissolve, wind-up or
liquidate (other than any dissolution, winding up or liquidation of a Subsidiary
of the Borrower).
5.9    Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, make any material changes in the nature of
its business activities as presently conducted to the extent reasonably likely
to result in a Material Adverse Effect.
5.10     Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
5.11    Post-Closing Legal Opinion.
Within ten (10) Business Days of the Closing Date, the Borrower shall deliver a
legal opinion of special New York counsel of the Borrower with respect to the
Borrower’s status in respect of the Investment Company Act in form and substance
reasonably acceptable to the Lender.
SECTION 6 CONDITIONS
6.1    Conditions Precedent to the Effectiveness of Credit Agreement. The
effectiveness of this Credit Agreement is subject to the prior fulfillment of
the following conditions:
(a)    The Lender shall have received the following, each in form and substance
satisfactory to the Lender:
(i)    Executed Credit Agreement. This Credit Agreement, duly executed by an
authorized officer of the Borrower.
(ii)    Note. The Note, duly executed by an authorized officer of the Borrower.
(iii)    Pledge and Assignment Agreement. The Pledge and Assignment Agreement,
duly executed by an authorized officer of the Borrower.
(iv)    Payoff Letter. A duly executed and delivered Payoff Letter in respect of
the SVB Facility, in form and substance reasonably acceptable to the Lender.
(v)    Organizational Documents. True and complete copies of (i) the certificate
of incorporation (or equivalent document) of the Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
such Person’s jurisdiction and formation and (ii) copy of the by-laws (or
equivalent document) of the Borrower, and all amendments thereto.
(vi)    Good Standing Certificates. Good standing certificates for the Borrower
issued on or about the Effective Date by the Secretary of State or other
appropriate official of such Person’s jurisdiction of formation.
(vii)    Secretary’s Certificate. Certificate of the Secretary or Assistant
Secretary of the Borrower dated the Effective Date certifying (x) that attached
thereto is a true, complete and correct copy of the Organizational Documents of
the Borrower as in effect on the date of such certification, (y) that attached
thereto is a true and complete copy of the resolutions adopted by the governing
body of the Borrower authorizing the execution, delivery and performance of each
of the Loan Documents to which the Borrower is a party and the consummation of
the transactions contemplated hereby and thereby, and (z) as to the incumbency
and genuineness of the signature of each officer of the Borrower executing any
of the Loan Documents;
(viii)    Officer’s Certificate. Closing certificate signed by a responsible
officer of the Borrower, dated the Effective Date, certifying that (a) the
representations and warranties set forth in Section 4 are true and correct in
all material respects as of such date, (b) the Borrower is in on such date in
compliance with all the terms and provisions set forth in this Credit Agreement
and the other Loan Documents and (c) on such date, no Default or Event of
Default has occurred and is continuing or will result from the Credit Agreement
and the other Loan Documents becoming effective in accordance with their terms.
(ix)    Legal Opinion. A legal opinion of special New York counsel of the
Borrower with respect to corporate authority under the jurisdiction of the
Borrower to enter into and perform its obligations under this Credit Agreement
and any other Loan Document to which it is a party, the validity and
enforceability of the security interest granted in favor of the Lender pursuant
to the Security Documents.
(x)    Search Reports. Lien Release. The Lender shall have received (x) Uniform
Commercial Code, judgment and tax lien search reports with respect to the
Borrower, in each jurisdiction in which the Borrower is organized, incorporated
or located, dated not more than ten (10) Business Days before the Effective Date
and otherwise satisfactory to the Lender showing no Liens, (y) evidence of the
release of all Liens granted by Borrower under any other document relating to
the Cash Collateral and the Collateral Account.
(xi)    Deposit of Cash Collateral. The Borrower shall have delivered evidence
to the Lender that Cash Collateral in an aggregate amount of at least
$70,000,000 has been deposited into the Collateral Account.
(xii)    Beneficial Ownership Certification. The Borrower shall have delivered
to the Lender a Beneficial Ownership Certification.
(xiii)    Other Documents. Such other documents, instruments and agreements as
the Lender shall reasonably request in connection with the foregoing matters.
(b)    Representations and Warranties. Each of the representations and
warranties contained in Section 4, in Section 9 of the Pledge and Assignment
Agreement, in each other Loan Document and in each certificate and other writing
delivered to the Lender pursuant hereto or thereto on or prior to the Effective
Date shall be true and correct in all material respects as though made on and as
of such date.
(c)    Defaults. No Default or Event of Default shall have occurred and be
continuing on the Effective Date.
(d)    Up-Front Fee. The Lender shall have received an up-front fee in an amount
equal to $175,000.
(e)    Fees and Expenses. The Lender shall have received all of the fees, costs
and expenses (including the fees and expenses of counsel to the Lender) that are
then due and payable hereunder and under the other Loan Documents.
6.2    Conditions Precedent to each Revolving Loan. The obligation of the Lender
to make Revolving Loans shall, in addition to the fulfillment of the conditions
set forth in Section 6.1 above, be subject to the following:
(a)    Notice of Borrowing. The Lender shall have received a Notice of
Borrowing, duly executed by an authorized officer of the Borrower as required
under Section 2.2. The submission by the Borrower of such Notice of Borrowing to
the Lender and the Borrower’s acceptance of the proceeds of such Revolving Loan
shall be deemed to be a representation and warranty by the Borrower that all of
the applicable conditions precedent set forth herein have been satisfied.
(b)    Representations and Warranties. Each of the representations and
warranties contained in Section 4 (other than the representations and warranties
set forth in Section 4.9, the second sentence of Section 4.10 and Section 4.12),
in Section 9 of the Pledge and Assignment Agreement, in each other Loan Document
and in each certificate and other writing delivered to the Lender pursuant
hereto or thereto on or prior to the date of such Revolving Loan shall be true
and correct in all material respects as though made on and as of such date.
(c)    Defaults. No Default or Event of Default shall have occurred and be
continuing on the date of such Revolving Loan or would result from making of
such Revolving Loan.
(d)    Cash Collateral. After giving effect to the requested Revolving Loan, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Value of the Cash Collateral.
(e)    Other Items. The Lender shall have received such other agreements,
instruments, approvals, opinions and documents as the Lender may reasonably
request.
SECTION 7 EVENTS OF DEFAULT
7.1    Events of Default. Each of the following events and occurrences shall
constitute an “Event of Default” under this Credit Agreement:
(a)    The Borrower shall fail to pay to the Lender any principal of any
Revolving Loan when the same becomes due and payable;
(b)    The Borrower shall fail to pay to the Lender any interest on any
Revolving Loan, any fee under any of the Loan Documents or any other obligation
arising under any Loan Document or any other note, instrument or agreement
evidencing any Indebtedness of the Borrower to the Lender (other than those
amounts referred to in the preceding clause (a)) and such non-payment continues
for a period of three (3) Business Days after the due date therefor;
(c)    Any representation or warranty made by the Borrower in this Credit
Agreement, any Loan Document or any certificate, report or other document
delivered to the Lender pursuant to any Loan Document shall have been incorrect
or misleading in any material respect when made or confirmed;
(d)    (i) the Borrower fails to perform or observe any covenant contained in
Sections 5.9 or 5.10 or (ii) the Borrower fails to perform or observe any other
term, covenant or agreement contained in this Credit Agreement or any other Loan
Document if such failure remains unremedied for thirty (30) days after written
notice thereof has been given to the Borrower by the Lender;
(e)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Indebtedness of the Borrower or such Subsidiaries in an aggregate principal
amount exceeding $50,000,000, when and as the same shall become due and payable,
taking into account any applicable grace periods;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or their
respective debts, or of a substantial part of their assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Significant Subsidiaries for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(g)    the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.1(f), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any of its Significant Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(h)    the Borrower or any of its Significant Subsidiaries shall fail to pay, or
admit in writing its inability to pay, its debts generally as they become due;
(i)    any judgment or order for the payment of money in excess of ten million
dollars ($10,000,000) to the extent not covered by insurance, is rendered
against the Borrower and any of its Significant Subsidiaries and either
(i) enforcement proceedings have been commenced by any creditor upon such
judgment or order or (ii) there is any period of twenty (20) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect;
(j)    (i) the validity or enforceability of this Credit Agreement, the Pledge
and Assignment Agreement or any other Loan Document shall be contested by or on
behalf of the Borrower, (ii) a proceeding shall be commenced by a governmental
agency or authority having jurisdiction over the Borrower seeking to establish
the invalidity thereof or (iii) the Borrower shall deny that it has any further
liability or obligation under any Loan Document to which it is a party;
(k)    the occurrence of a Change in Control; or
(l)    the aggregate outstanding principal amount of the Revolving Loans exceeds
the Value of the Cash Collateral at any time.
7.2    Consequence of Default. Upon the occurrence of any Event of Default
(i) described in Section 7.1(f) or (g), the outstanding amount of the Revolving
Loan Commitment shall automatically be reduced to zero (0) and the outstanding
amount of all Revolving Loans and all other amounts payable hereunder, under the
Note and under any other Loan Document shall automatically become immediately
due and payable, without presentment, demand, protest or other requirement of
any kind, all of which are hereby expressly waived by the Borrower, or
(ii) described in any other subsection of Section 7.1 and during the continuance
thereof, the Lender may, by notice of default given to the Borrower, terminate
the Revolving Loan Commitment and declare all of the outstanding principal
amount of all Revolving Loans and all other amounts payable hereunder, under the
Note and under any other Loan Document to be immediately due and payable,
whereupon the Revolving Loan Commitment shall be terminated and the unpaid
principal amount of all Revolving Loans, together with accrued interest thereon,
and all such other amounts, shall be immediately due and payable without
presentment, protest, demand or other requirement of any kind, each of which is
hereby expressly waived by the Borrower.
SECTION 8 EXPENSES; INDEMNITY; DAMAGE WAIVER
8.1    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of their counsel) in connection with
the preparation, negotiation, execution, delivery and administration of this
Credit Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of their counsel) in connection with the
enforcement or protection of their rights (a) in connection with this Credit
Agreement and the other Loan Documents, including their rights under this
Section 8, or (b) in connection with the Revolving Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Revolving Loans.
8.2    Indemnification by the Borrower. The Borrower shall indemnify the Lender
and its Related Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Revolving Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 8.2 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
8.3    Waiver of Consequential Damages; Unintended Recipients. To the fullest
extent permitted by applicable law, neither the Borrower nor the Lender shall
assert, and hereby waive, any claim against any Indemnitee or any party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Revolving Loan or the use of the proceeds thereof. No
Indemnitee referred to in Section 8.2 shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Credit Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
8.4    Payments. All amounts due under this Section 8 shall be payable within
three (3) Business Days of demand therefor.
8.5    Survival. Each party’s obligations under this Section 8 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 9 MISCELLANEOUS
9.1    Entire Agreement. This Credit Agreement and the documents referred to
herein constitute the entire obligation of the parties with respect to the
subject matter hereof and shall supersede all prior and contemporaneous
understandings, agreements, representations, and warranties, both written and
oral, with respect to such subject matter.
9.2    No Waiver; Cumulative Rights. The failure or delay of the Lender to
require performance by the Borrower of any provision of this Credit Agreement
shall not operate as a waiver thereof, nor shall it affect the Lender’s rights
to require performance of such provision at any time thereafter, nor shall it
affect or impair any of the remedies, powers or rights of the Lender with
respect to any other or subsequent failure, delay or default. Each and every
right granted to the Lender hereunder or under any other document or instrument
delivered hereunder or in connection herewith shall be cumulative and may be
exercised at any time.
9.3    Assignment; Binding Effect.
9.3.1    The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Credit Agreement.
9.3.2    The Lender may, at any time, assign all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of the
Revolving Loan Commitment and the Revolving Loans at the time owing to it) (i)
an Affiliate of the Lender, without the consent of the Borrower or (ii) to any
other Person with the prior written consent of the Borrower (not to be
unreasonably withheld) unless an Event of Default has occurred and is
continuing, in which such consent shall not be required. Subject to notification
to the Borrower of an assignment, the assignee shall be a party hereto and, to
the extent of the interest assigned, have the rights and obligations of the
existing Lender under this Credit Agreement, and the existing Lender shall, to
the extent of the interest assigned, be released from its obligations under this
Credit Agreement (and, in the case of an assignment covering all of the existing
Lender’s rights and obligations under this Credit Agreement, the existing Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.2 and 8. The Borrower hereby agrees to execute any
amendment and/or any other document that may be necessary to effectuate such an
assignment, including an amendment to this Credit Agreement to provide for
multiple lenders and an administrative agent to act on behalf of such lenders.
The Lender, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each assignment
and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Loan Commitments of, and principal amounts (and stated
interest) of the Revolving Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Any
assignment or transfer by the Lender of rights or obligations under this Credit
Agreement that does not comply with this Section 9.3.2 shall be treated for
purposes of this Credit Agreement as a sale by the Lender of a participation in
such rights and obligations in accordance with Section 9.3.3.
9.3.3    The Lender may, at any time, without the consent of the Borrower, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of the Lender’s rights and obligations under this Credit
Agreement (including all or a portion of the Revolving Loan Commitment and the
Loans owing to it); provided that, (i) the Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this Credit
Agreement. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1 and 3.2 to the same extent as if it were the Lender and
had acquired its interest by assignment pursuant to Section 9.3.2; provided
that, such Participant (A) agrees to be subject to the provisions of Sections
2.7 and 3.2 as if it were an assignee under Section 9.3.2 and (B) shall not be
entitled to receive any greater payment under Sections 3.1 and 3.2 with respect
to any participation, than the Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. The Lender shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolving Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that, the Lender shall
have no obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in the Revolving Loan Commitment, Revolving Loans or
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that the Revolving Loan
Commitment, any Revolving Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and the
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary.
9.3.4    The Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement to secure its
obligations, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that, no such pledge or assignment shall release
the Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for the Lender as a party hereto.
9.4    Governing Law; Jurisdiction; Consent to Service of Process.
9.4.1    This Credit Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Credit Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to conflicts of laws principles.
9.4.2    The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind whatsoever, whether in
law or equity, or whether in contract or tort or otherwise, against the Lender
or any of its Related Parties in any way relating to this Credit Agreement or
any other Loan Document or the transactions contemplated hereby or thereby, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and the Borrower irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that any such action, litigation or proceeding may be brought in any such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing herein or in any other Loan Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Credit Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.
9.4.3    The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Credit Agreement or any other Loan Document in any such court
referred to in Section 9.4.2. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
9.4.4    The Borrower irrevocably consents to the service of process in the
manner provided for notices in Section 9.6 and agrees that nothing herein will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
9.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH PARTY HERETO
(A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.6    Notices. Any notice hereunder shall be in writing and shall be personally
delivered, transmitted by postage prepaid registered mall or by overnight mail,
or transmitted by telephonic facsimile or electronic mail to the parties as
follows:
To the Borrower:            FASTLY, INC.
P.O. Box 78266
San Francisco, CA 94017
Email: gc@fastly.com
Attention: General Counsel


To the Lender:             CITIBANK, N.A.
Banking, Capital Markets and Advisory
One Sansome Street, 26th Floor
San Francisco, CA 94104
Telephone: (415) 627-6313
Email: carmenchristina.kelleher@citi.com
Attention: Carmen-Christina Kelleher
All notices and other communications shall be deemed to have been duly given on
(i) the date of receipt if delivered personally, (ii) the date five (5) days
after posting if transmitted by regular mail or on the Business Day after having
been sent if transmitted by overnight mail with a reputable courier or (iii) the
date of transmission if transmitted by telephonic facsimile or electronic mail
and receipt confirmed.
9.7    Amendments, Etc. No amendment or waiver of any provision of this Credit
Agreement and the other Loan Documents, and no consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Lender and, in the case of an amendment, the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
9.8    Usury. Anything in this Credit Agreement to the contrary notwithstanding,
the obligation of the Borrower to pay interest on any Revolving Loan and the
Note shall be subject to the limitation that no payment of such interest shall
be required to the extent that receipt of such payment would be contrary to
applicable usury laws.
9.9    Counterparts. This Credit Agreement may be signed in any number of
counterparts. Either a single counterpart or a set of counterparts when signed
by all the parties hereto shall constitute a full and original agreement for all
purposes.
9.10     Severability. Any provision of this Credit Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.
9.11     Right of Set-Off. If the Borrower fails to pay any of its obligations
hereunder when due and payable, the Lender is authorized at any time and from
time to time, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender (or any of its affiliates) to or for the Borrower’s
credit or account against any and all of the obligations hereunder, whether or
not the Lender has made any demand under this Credit Agreement. The Lender will
promptly notify the Borrower after any such set-off and application, provided
that the failure to give such notice will not affect the validity of such
set-off and application. The Lender’s rights under this Section 9.11 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Lender may have.
9.12    USA PATRIOT Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “PATRIOT
Act”), it is required to obtain, verify, and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lender to identify the Borrower in
accordance with the PATRIOT Act, and the Borrower agrees to provide such
information from time to time to the Lender.
9.13    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[Remainder of this page intentionally left blank; signature page follows]





IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their duly authorized representatives as of the date first written
above.
FASTLY, INC., as Borrower
By:    /s/ Adriel Lares            

Name:    Adriel Lares                

Title:    Chief Financial Officer        








































CITIBANK, N.A., as Lender
By:    /s/ Sean Klimchalk        

Name:     Sean Klimchalk        

Title:    Vice President            





EXHIBIT A

NOTE
PROMISSORY NOTE
US$70,000,000    [DATE]
    New York, NY
FOR VALUE RECEIVED, FASTLY, INC. (the “Borrower”) unconditionally promises to
pay to the order of CITIBANK, N.A. (the “Lender”), to and for any account
designated by the Lender, the principal sum of $70,000,000 (Seventy Million
Dollars) or such lesser amount as may be outstanding from time to time hereunder
and to pay interest thereon at such rates and according to such methods of
calculation as are provided pursuant to the Credit Agreement dated as of
November 4, 2019, between the Borrower and the Lender (as the same may be
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”). The Borrower hereby authorizes the Lender to enter on the schedule
attached hereto the dates, amounts, maturities, interest rates and interest
periods applicable to each borrowing and absent manifest error such notations
shall be binding and conclusive upon the Borrower; provided, however, that
failure by the Lender to make any notation on such schedule or any error in such
notations shall in no way affect the Borrower’s obligation to repay outstanding
amounts on this Note.
The outstanding principal of this Note and any accrued interest thereon shall be
repaid as set forth in the Credit Agreement, with final payment on the Maturity
Date (as defined in the Credit Agreement). All payments of principal and
interest on this Note shall be payable in Dollars in immediately available funds
without set-off, defense or counterclaim.
This Note is issued pursuant to the terms of the Credit Agreement and is subject
to the terms and conditions and entitled to the benefits therein provided. Upon
the occurrence of an Event of Default (as defined in the Credit Agreement), the
principal of and the accrued interest on this Note may become due and payable in
the manner and with the same effect as provided in the Credit Agreement, without
presentment, demand, protest or notice of any kind.
Failure or delay of the holder of this Note to enforce any provision of this
Note shall not be deemed a waiver of any such provision, nor shall the holder of
this Note be estopped from enforcing any such provision at a later time. Any
waiver of any provision hereof must be in writing.
This Note shall be governed by and interpreted in accordance with the laws of
the State of New York.
[Signature page follows]
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representatives as of the date first written above.
Very truly yours,
FASTLY, INC.
By:                    

Name:                    

Title:                    


























[Signature Page to Note]


SCHEDULE TO NOTE
Date of Loan
Amount of Loan
Amount Paid/Prepaid
Unpaid Principal Balance
Maturity Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B
NOTICE OF BORROWING
Citibank, N.A.                                    [DATE]
388 Greenwich Street, 14th Floor                    
New York, New York 10013
Re: Fastly, Inc. $70,000,000 Revolving Credit Facility
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of November 4, 2019
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and between FASTLY, INC., a Delaware
corporation (the “Borrower”) and CITIBANK, N.A. (the “Lender”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Credit Agreement.
The Borrower hereby gives you irrevocable notice pursuant to Section 2.2 of the
Credit Agreement that the undersigned hereby requests a Revolving Loan under the
Credit Agreement, and in that connection sets forth below the information
relating to such Revolving Loan:
(a)    Proposed borrowing date: ____________
(b)    Principal amount of Revolving Loan: $_____________
(c)    The initial Interest Period: _________________
Wire Instructions for account to which Borrowing is to be made:
Name of Bank:    ________________
A/C No.:    ________________
ABA No.:    ________________
Reference:    ________________
The Borrower hereby certifies that the following statements will be true on the
aforementioned proposed borrowing date, before and after giving effect to the
proposed Revolving Loan and to the application of the proceeds therefrom:
(a)    the representations and warranties contained in Section 4 of the Credit
Agreement (other than the representations and warranties set forth in Section
4.9, the second sentence of Section 4.10 and Section 4.12 of the Credit
Agreement), in Section 9 of the Pledge and Assignment Agreement, in each other
Loan Document and in each certificate and other writing delivered to the Lender
pursuant to the Credit Agreement on or prior to the date hereof are true and
correct in all material respects on and as of the proposed borrowing date as
though made on and as of such date (other than any such representations or
warranties that, by their terms, refer to a specific date other than the
proposed borrowing date, in which case, as of such specific date); and
(b)    no Default or Event of Default has occurred and is continuing or will
result from the proposed Revolving Loan being made on such proposed borrowing
date.
IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed by its duly authorized representatives as of the date first written
above.




[Remainder of this page intentionally left blank; signature page follows]



Very truly yours,
FASTLY, INC.
By:                    

Name:                    

Title:                    



















EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Cash Collateralized Revolving Credit Agreement
dated as of November 4, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Fastly, Inc. (the
“Borrower”) and Citibank N.A. (the “Lender”).
Pursuant to the provisions of Section 3.2.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any promissory note(s) evidencing such
Revolving Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Borrower, and
(2) the undersigned shall have at all times furnished the Borrower with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Date: _____________ ___, 20___        CITIBANK, N.A.


By:    ____________________________
Name:    ____________________________
Title:    ____________________________









EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Cash Collateralized Revolving Credit Agreement
dated as of November 4, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Fastly, Inc. (the
“Borrower”) and Citibank N.A. (the “Lender”).
Pursuant to the provisions of Section 3.2.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Date: _____________ ___, 20___        [NAME OF PARTICIPANT]


By:
____________________________

Name:
____________________________

Title:    ____________________________
SECTION 1


EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Cash Collateralized Revolving Credit Agreement
dated as of November 4, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Fastly, Inc. (the
“Borrower”) and Citibank N.A. (the “Lender”).
Pursuant to the provisions of Section 3.2.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a Credit Agreement entered into in the ordinary course of its trade
or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Date: _____________ ___, 20___        [NAME OF PARTICIPANT]


By:
____________________________

Name:
____________________________

Title:
____________________________



SECTION 2     

EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Cash Collateralized Revolving Credit Agreement
dated as of November 4, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Fastly, Inc. (the
“Borrower”) and Citibank N.A. (the “Lender”).
Pursuant to the provisions of Section 3.2.6 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any promissory note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Revolving
Loan(s) (as well as any promissory note(s) evidencing such Revolving Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a Credit
Agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a “ten percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate changes, the
undersigned shall promptly so inform the Borrower, and (2) the undersigned shall
have at all times furnished the Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


Date: _____________ ___, 20___        CITIBANK, N.A.


By:
____________________________

Name:
____________________________

Title:
____________________________



SECTION 3     

SCHEDULE 4.16
INDEBTEDNESS FOR BORROWED MONEY OF THE BORROWER


None.


 